Citation Nr: 0403107	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-06421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
disability of the feet.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August  1976 to 
January 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO decisions which denied an increase in a 30 percent 
rating for a service-connected disability of the feet 
(described as bilateral pes planus with hammertoe deformity 
and plantar keratosis) and which denied a TDIU rating based 
on service-connected disability.  The veteran testified at a 
Board hearing in September 2003.  In January 2004, the Board 
granted the veteran's motion to advance his case on the 
Board's docket.

In March 2003, the veteran filed a claim for service 
connection for a psychiatric disorder.  Such issue has not 
been adjudicated by the RO and is not on appeal at this time.  
The Board refers this matter to the RO for appropriate 
action.


REMAND

The Board finds there is a further VA duty to assist the 
veteran with his claims for an increased rating for a 
disability of the feet and for a TDIU rating.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The veteran's only compensable service-connected disability 
is the disorder of his feet.  (He is also service-connected 
for a lip laceration scar and for residuals of right little 
finger fracture, but these are rated noncompensable).  It has 
been several years since he has had a VA compensation 
examination concerning problems with his feet; he asserts the 
condition has worsened; and at his Board hearing, his 
representative requested a current examination.  Under the 
circumstances, a current examination of the feet is 
warranted.  Updated treatment records should also be secured.  
According to information in the claims folder, the veteran 
has been receiving Social Security Administration (SSA) 
disability benefits for a number of years.  SSA records may 
contain information relevant to the VA claims, and thus SSA 
records should be obtained.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records, 
concerning the feet, dated during and 
since 2002, and not already in the claims 
folder.  The RO should ask him whether he 
has had any non-VA treatment for his feet 
during this period, and if he has, the RO 
should obtain copies of the related 
medical records.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of related SSA decisions should also be 
obtained.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of his service-connected 
disability of the feet.  The claims 
folder should be provided to and reviewed 
by the examiner.  All findings necessary 
for rating the disability should be 
provided.  The examiner should also 
comment on the effect this disability has 
on the veteran's employability.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increase in a 30 percent rating 
for a disability of the feet and for a 
TDIU rating.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


